Deaderick, C. J.,
delivered the opinion of the court.
Plaintiff in error was convicted last July in the criminal court for carrying a pistol, fined $10, and or*150dered to be confined in the work-house unless fine and costs were secured.
One witness only was examined, who proved the case fully against defendant, and there is no exception to the rulings or charge of the court, yet the defendant has appealed to this court. We infer from the record that he has been confined in the county jail ever since his appeal was taken, and has probably been confined in jail about ten months upon a judgment against him for a ten-dollar fine, and $6.35 costs. In such cases attorneys should discourage ignorant defendants from taking appeals.
Let the judgment be affirmed.